Citation Nr: 1035812	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service in the U.S. Army from September 
1951 to August 1953 and with the U.S. Marines form January 1954 
to January 1956.  He had service with the Merchant Marines after 
WWII.  Merchant Marine service after WW II is not valid for VA 
purposes.  See 38 C.F.R. § 3.7 (2009).  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a 
respiratory disability to include interstitial pulmonary 
fibrosis, asbestosis and an asbestos related disease.  He alleges 
that he was exposed to asbestos in service and that this caused 
his current respiratory disorder.  

In a letter of January 1995, Dr. W.J.D., noted that the appellant 
had obstructive lung disease felt to be related to asbestos 
exposure in the past.  In a letter of February 1995, he noted 
that the appellant suffers from several medical conditions 
including chronic obstructive lung disease and known asbestos 
exposure with possible asbestosis.  

A pulmonary function test examination of September 1996 noted 
findings of mild restrictive pulmonary deficit.  Chest x-rays of 
April 2002 show posterobasal atelectasis or possibly mild 
infiltrates.  Chest x-rays of July 2002 show stable linear 
fibrotic scarring at the left lung base.  Private treatment 
records of May 2005 note the appellant had chronic obstructive 
pulmonary disease.

The appellant alleges that he has a respiratory disorder due to 
asbestos exposure in service.  He alleges that he was exposed to 
asbestos in his barracks.  He has stated that he was relocated 
from his barracks due to asbestos.  Moreover, the Board notes 
that the appellant had two periods of active service.  Service 
personnel records show that during his second period of active 
service with the U.S. Marines, he served onboard ships on three 
occasions.  

A review of the evidence delineated above shows that the medical 
evidence of record is insufficient to properly decide the 
appellant's claim.  It is unclear from the record whether the 
appellant has asbestosis or any asbestos related respiratory 
disability.  Moreover, there is no adequate medical opinion of 
record.  The appellant has not been afforded a VA examination.  
On remand, the appellant should be afforded a VA examination to 
determine any currently found respiratory disability and to 
obtain an opinion as to the etiology of any currently found 
respiratory disability.  See McLendon v. Nichols, 20 Vet. App. 70 
(2006).

Accordingly, the case is REMANDED for the following actions:  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The AOJ should determine whether the 
appellant was exposed to asbestos during 
recognized service.

Schedule the appellant for a VA pulmonary 
examination.  The examiner should identify 
any current respiratory disability.  The 
examiner should specifically rule in or 
rule out a diagnosis of asbestosis or any 
other asbestos related respiratory 
disability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current respiratory 
disability is related to active service, 
including any asbestos exposure during 
service.  If asbestosis or any other 
asbestos related lung disability is 
identified, the examiner should 
specifically state whether such disability 
is related to any asbestos exposure during 
his two periods of active service from 
September 1951 to August 1953 and from 
January 1954 to January 1956.  The 
examiner is advised that the appellant's 
service with the Merchant Marines is not 
active service.  The claims file should be 
made available to the examiner for review.  
The examiner is asked to identify any 
radiological changes attributable to 
exposure to asbestos.  The examiner should 
explain the rationale for all opinions 
provided.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

